internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-116043-99 date date acquiring target shareholder a shareholder b shareholder c business a business b country a country b plr-116043-99 country c date a date b date c date d date e a b c d e dear this is in reply to your letter dated date requesting that we rule on certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is substantially as set forth below target a country a corporation is engaged in business a target has issued and outstanding a single class of voting common_stock acquiring a country a corporation engaged in business b owns approximately a percent of target’s outstanding shares shareholder a a u s_corporation owns approximately b percent of target’s outstanding shares shareholder b a u s_corporation owns c percent of target’s outstanding shares shareholder c a country b corporation owns d percent of target’s outstanding shares the employees of target and acquiring own approximately e percent of target’s outstanding shares target’s remaining shares are widely dispersed among hundreds of shareholders shareholder a shareholder b and shareholder c are all customers of target plr-116043-99 for what is represented to be a valid business_purpose target will merge into acquiring under the laws of country a in the merger all of target’s shareholders will be required to exchange their shares in target solely in exchange for voting common_stock in acquiring following the exchange of shares target will dissolve and acquiring will succeed to and become the legal owner of all of the assets of target target’s board_of directors approved the merger on date d and target’s shareholders approved the merger on date e the following representations have been made in connection with the proposed transaction a b c d the fair_market_value of the acquiring voting common_stock to be received by each target shareholder will be approximately equal to the fair_market_value of the target common_stock surrendered in the exchange acquiring will receive all of the assets of target and thus will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the transaction for purposes of this representation amounts paid_by target to dissenters amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property and all redemptions and distributions except for regular normal dividends made by target immediately preceding the transfer will be included as assets of target held immediately prior to the transaction during the 5-year period beginning on the date of the proposed transaction there is no plan or intention for acquiring or any person related as defined in sec_1_368-1 to acquiring to acquire with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the proposed transaction either directly or through any transaction agreement or arrangement with any other person except for cash in lieu of fractional shares to be paid in the proposed transaction during the 5-year period ending on the date of the proposed transaction i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target stock with consideration other than acquiring stock excluding exchanges by acquiring of target stock for a direct interest in the target enterprise ii neither target nor any person related as defined in sec_1_368-1 determined without regard to sec_1_368-1 to target will have acquired target stock with consideration other than acquiring stock or target stock and iii no distributions will have been made with respect to target stock other than plr-116043-99 ordinary normal regular dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for certain acquisitions by acquiring of target’s stock in capital calls on date a date b and date c the aggregate value of the acquisitions redemptions and distributions described in paragraphs c and d will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the proposed transaction shareholder a shareholder b shareholder c target acquiring and to the best of the knowledge and belief of the taxpayer any other shareholder that is a u s citizen or resident will treat the acquisition of target by acquiring as a tax-free reorganization under sec_368 of the internal_revenue_code to the best of taxpayer’s knowledge it is unlikely that any shareholder of target will have paid an amount for its stock in target that exceeds the fair_market_value of the acquiring shares that such shareholder will receive in the proposed transaction acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction except for dispositions made in the ordinary course of business target will not distribute any property as part of or as a result of the merger except in the ordinary course of business pursuant to the plan_of_reorganization the assets of target will become the assets of acquiring in addition under the plan_of_reorganization target will not receive any shares of acquiring rather each of target’s shareholders will receive its proportionate number of acquiring voting common shares under the applicable merger procedures the liabilities of target assumed by acquiring and the liabilities to which the transferred assets are subject were incurred by target in the ordinary course of its business following the transaction acquiring will continue the historic_business of target acquiring target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction acquiring e f g h i j k l plr-116043-99 will assume those reasonable expenses of target directly related to the transaction that are liabilities of target on the books of target as of the closing and no cash or other_property will be transferred to target or any shareholder of target as payment for or reimbursement of expenses_incurred in connection with the transaction m there is no intercorporate indebtedness existing between acquiring and target that was issued acquired or will be settled at a discount n o p q no two parties to the transaction are investment companies as defined in sec_368 and iv the fair_market_value of the assets of target transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring plus the amount of liabilities if any to which the transferred assets are subject target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 the payment of cash in lieu of fractional share interests of acquiring common_stock is solely to avoid the expense and inconvenience to acquiring of issuing fractional share interests and does not represent separately bargained for consideration the total cash consideration that will be paid in the transaction to target shareholders instead of issuing fractional shares of acquiring common_stock will not exceed percent of the total consideration that will be issued in the transaction to target shareholders in exchange for their shares of target stock the fractional share interests of each target shareholder will be aggregated and no target shareholder will receive cash in an amount equal to or greater than the value of one full share of acquiring stock based solely on the information submitted and on the representations set forth above and on notice_2000_1 2000_2_irb_2 date it is held as follows for federal_income_tax purposes the transaction described above will be treated as the transfer by target of substantially_all of its assets to acquiring solely in exchange for acquiring voting common_stock and the assumption of the liabilities of target followed by the distribution by target of the acquiring voting common_stock to its shareholders in complete_liquidation the acquisition by acquiring of substantially_all of the assets of target in exchange for acquiring voting common_stock and the assumption by acquiring of the liabilities of target followed by target's distribution of the plr-116043-99 acquiring voting common_stock in liquidation will constitute a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets of target target and acquiring will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by target on the transfer of substantially_all of its assets to acquiring solely in exchange for shares of acquiring voting common_stock and the assumption by acquiring of the liabilities of target or on the deemed_distribution of the acquiring voting common_stock to target’s shareholders sec_357 sec_361 and sec_361 no gain_or_loss will be recognized by acquiring on the receipt of target's assets solely in exchange for shares of acquiring voting common_stock sec_1032 the basis of the assets of target in the hands of acquiring will be the same as the basis of those assets in the hands of target immediately prior to the transaction sec_362 the holding_period for the assets of target in the hands of acquiring will include the period during which those assets were held by target sec_1223 no gain_or_loss will be recognized by the shareholders of target on the exchange of their stock in target for shares of acquiring voting common_stock sec_354 the basis of the acquiring voting common_stock including any fractional shares interests of stock deemed received to be received by shareholders of target will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring voting common_stock including any fractional share interests of stock deemed received to be received by shareholders of target will include the holding_period of the target stock surrendered in exchange therefor provided the target stock was held as a capital_asset on the date of the exchange sec_1223 the taxable_year of target will end on the effective date of the transaction sec_1_381_b_-1 of the income_tax regulations and as provided in sec_381 and sec_1 a - acquiring will succeed to and take into account those attributes of target described in sec_381 subject_to the provisions plr-116043-99 and limitations specified in sec_381 sec_382 sec_383 and sec_384 if applicable and the regulations thereunder pursuant to sec_381 and sec_1_381_c_2_-1 acquiring will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of target as of the date of transfer any deficit in earnings_and_profits of either target or acquiring will be used only to offset the earnings_and_profits accumulated after the date of the transfer no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to the power_of_attorney on file in this office a copies of this letter have been sent to the taxpayer and the taxpayer’s representative sincerely yours assistant chief_counsel corporate by charles whedbee senior technical reviewer branch
